Exhibit SinoHub Completes Private Offering, Raising $4.9 Million to Fund Expanding Growth Opportunities SANTA CLARA and SHENZHEN, China, March 3, 2010 /PRNewswire-Asia/ SinoHub, Inc. (NYSE Amex: SIHI) today announced that, after the close of the U.S. stock market on March 2, 2010, it completed the private placement of securities pursuant to a Securities Purchase Agreement for the sale of 1,633,334 shares of Common Stock at a purchase price of $3.00 per share. For each share purchased, investors will also receive a warrant to purchase 0.5 shares of Common Stock at an exercise price of $3.25 per share. SinoHub issued warrants to purchase an aggregate of 816,670 shares of Common Stock pursuant to the Securities Purchase Agreement. As required by the Securities Purchase Agreement, at the closing of the stock and warrant sale, SinoHub entered into a Registration Rights Agreement pursuant to which it will be required to register with the United States Securities and Exchange Commission such shares and the shares underlying the warrants.In the event that the securities issued pursuant to the Securities Purchase Agreement are not timely registered, the number of shares issuable upon exercise of the warrants, at the exercise price of $3.25 per share, is subject to upward adjustment by twenty percent. Following the announcement by SinoHub on February 24, 2010 that SinoHub had entered into the Securities Purchase Agreement, the Securities Purchase Agreement was amended to increase the aggregate amount of the securities to be sold thereunder from approximately $4.1 million to $4.9 million. Canaccord Adams Inc. served as placement agent for the offering. The securities issued pursuant to the Securities Purchase Agreement have been approved for listing on the NYSE Amex. This press release does not constitute an offer of any securities for sale.The securities sold pursuant to the Securities Purchase Agreement have not been registered under the Securities Act of 1933, as amended, and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. Copies of the documents relating to these transactions, together with a more detailed explanation of the agreements and the terms of the transactions, are being filed by SinoHub with the Securities and Exchange Commission under cover of a Current Report on Form 8-K dated March3, 2010. About SinoHub SinoHub, Inc., founded in 2000 by veteran entrepreneur Harry Cochran and electronic component industry veteran Lei Xia to play a part in the electronics revolution in China, provides world-class supply chain management services with transparent information access for participants in the electronic components supply chain in China. SinoHub conducts substantially all of its operations through its wholly-owned subsidiary SinoHub Electronics Shenzhen Limited in the People's Republic of China and its wholly-owned B2B Chips subsidiary, which offers virtual contract manufacturing and currently focuses on the mobile phone market. For more information, visit the company's Web site at http://www.sinohub.com and the B2B Chips Web site at http://www.b2bchips.com Cautionary Statement Regarding Forward-looking Information The statements contained in this press release that are not historical facts are forward-looking statements under the federal securities laws. Such statements include, but are not limited to, the company's expectation of taking better advantage of their opportunity. Forward-looking statements are not guarantees of future performance and involve certain risks, uncertainties and assumptions that are difficult to predict. Actual outcomes and results may differ materially from what is expressed in, or implied by, such forward- looking statements. SinoHub undertakes no obligation to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise. For more information, please contact: Falicia Cheng Phone: +86-755-2661-1080 Cell: +86-135-9017-2001 2
